Citation Nr: 1742149	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether a reduction from 60 percent to 10 percent, effective February 23, 2017, for ischemic heart disease was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of whether a reduction from 60 percent to 10 percent, effective February 23, 2017, for ischemic heart disease was proper.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of whether a reduction from 60 percent to 10 percent, effective February 23, 2017, for ischemic heart disease was proper by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran withdrew the issue currently on appeal.  Specifically, in a September 2017 statement, the Veteran informed the Board of his desire to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of whether a reduction from 60 percent to 10 percent, effective February 23, 2017, for ischemic heart disease was proper is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


